Hon. J. E. McDonald          Opinion No.   v-918.
Commissioner
Department of Agriculture    Re: Availabilityof Item
Austin, Texas                    56 of the current ap-
                                 propriations to the
                                 Department of Agricul-
                                 ture for the payment
                                 of expenses Incurred
                                 In the administration
                                 of the Pink Boll Worm
                                 Law. (R-B. NO. 322,
Dear Sir:                        Acts 51st Leg.)
          Reference Is made to your request for an opln-
Ion, which reads, In part, as follows:
          "We desire the opinion of your office
    as to whether or not this department can
    pay 'other expense&' in the administration
    of Chapter 3, and Title 4, R.C.S. 1925 and
    any amendment known as the Pink Boll Worm
    Law, from Item #56 of H.B. 322, passed by
    the 51st Legislature,which Item reads as
    follows: 'Seasonalsalaries, none to exceed
    $200 per month for administrationof Chap-
    ter 3, Title 4, R.C.SYl925 ....$5000.00?'
         "For your information,Item #56, refer-
    red to above is the companion appropriation
    to Item #68 of S.B. 391, passed by the 50th
    Legislaturewhich Item reads as follows:
    'Seasonalsalaries (none to exceed $190 per
    month each) and other expenses in the admln-
    lstratlon of Chapter 3, and Title 4, R.C.S.,
    1925 and any amendment known as the Pink
    Bollworm Law.'
         "The State Comptrollerhas presently
    set up this Item#56 In the amount of $5000.-
    00 as Seasonal Salaries only, effective Sept.
    1, 1949. In this connection,if this appro-
    prlatlon Is allowed to stand, limited to
Hon. J. E. McDonald pRge 2 '(V-918)
                                                          -

    salaries only, with no part of the $5000.00
    to pay general or contingent expenses for
    Pink Bollworm control work, then the pro-
    ject Is going to be critically handicapped
    not only from the State's viewpoint but It
    will become a problem of National scope as
    well.
          "It is our Interpretation,that the
     51st Legislaturehad no Intention of deny-
     ing this department of the use of these
     funds, by limiting the amount to salaries
     only, when it has been a custom of the de-
     partment for many years in the past, and
     the several sessions of the Legislaturehas
     re-appropriatedthe money from one budget
     to another, leaving It to the discretion of
     the Commissioneras to how much should be
     expended for salaries, and to general ex-
     penses in the enforcementof the Pink Boll-
     worm Law. It Is our belief that the entire
    ,wordlngfor Item #56 should read exactly as
     quoted above from Item 68, and our further
     belief that the 51st Legislatureso lntend-
     ed; but the wording of,thls particular Item
     (Item #56) was erroneouslyphrased in the
     final draft of the Approprlatlon'blll,either
     clerically or stenographically,as all of
     this wording as It should have been appears
     on Page #lb, (but not in proper sequence)
     mimeographedcopy of H.B. #322 which was
     presented on the floor f$r final passage
     by the 51st Legislature.
          Item 68 of the appropriationsmade to the De-
partment of Agriculture for the biennium ending August
31, 1949, appropriated$5000.00 for each year of the,
biennium for the following purposes:
         "Seasonalsslarles and Other Expenses
    In Administrationof Chapter 3 and Title 4,
    R.C.S. 1925 and y   Amendment known as the
    Pink Bollworm Law. S.B. 391, Acts 50th Leg.
    R.S. 1947, ch. 400, P. 803.
         Item 56 of the appropriationsmade to the De-
partmentof Agriculture for the current biennium Is an
appropriationof $5000.00 for each ear thereof for
"Seasonalsalaries, none to exceed %200.00 per month for
    Hon. J. E. McDonald, page 3   (V-918)
-


    administrationof Chapter 3, Title 4, R.C.S., 1925" H.B.
    322, Acts slat Leg., R.S. 1949, ch. 615, p. 1208.
              We quote with approval from Opinion No. O-906,
    written during the administrationof Attorney General
    Oerald C. Mann:
                "It is, of course, elementary law
         that   money appropriatedby the Leglsla-
         ture   cannot be used for any other purpose
         than   that specified in the appropriation
         bill   without constitutinga mls~applica-
         tlon   of public funds.
              "Conferenceopinion, Attorney Qener-
         al's Department, August 18, 1921, by Hon-
         orable E. F. Smith:
              "'It la the law of the State that no
         part of the money appropriatedby the Leg-      ,
         lslature can be used for any purpose other
         than the specific purpose named In the ap-
         propriationbill. An expenditure for a
         purpose other than the one for which the
         money was appropriatedwould be a mis-
         application ofpubllc funds. The Comp-
         troller would not be authorized to draw
         his warrant on any fund for any purpose
         except the purpose named ln the Act, and
         the ??reanurerwould be without authority
         to henor a warrant on any fund for any
         purpose excapt~thatnamed In the approprla-
         tion bfll.'
              "The above opinion quotes from 4 COr-
         pus Jurls 1460, as follows:
              "'An appropriationof funds is an
         authority from the Legislature,given at
         the proper time, and In legal form, to the
         proper officers, to apply sums of money,
         out of that which may be In the treasury
         In a given year, to specified objects or
         demands against the State; the act of the
         Legislature In setting apart or assigning
         to a particular use s certain sum of money
         to be used In the payment of debts or dues
         from the State to Its creditors; a setting
         apart from the public revenue of a certain
Hon. J. E. McDonald, page 4   (V-918)


     sum of money for a specified object, ln
     such manner that the executive officers
     of the government are authorized to use
     that mdneg and no more for that object,
     and for no other: (Underscoringours)."
          It may be, as stated by you, that the Leglsla-
ture had no i?tentlon of
                       _ denying to your Department funds
to pay traveling and other expenses necessary to enforce
the provisions of a law so important to the cotton lndus-
try of this State as the Pink Bollworm Law, and Its fai-l-
ure to provide~for the payment of such expenses may have
been due to an error or oversight. However, we cannot
speculate as to what the Legislaturemay have intended
or the reason why an appropriationfor the payment of
such expenses was not made. We can, In this instance,
consider only the plain, unambiguous language found in
Item 56 to determine its meaning and the purpose for
which the money aljproprlatedtherein Is to be expended,
which is to pay "seasonalsalaries" Only. Therefore, It
necessarilyfollows that It Is our oplnlon such appro-
priations may not be lawfully expended for traveling or
other expenses Incurred in enforcing the provisions of
the Pink Bollworm Law.
                       SUMMARY
          The money appropriatedto the Depart-
     ment of AgricultureIn Item 56 of the cur-
     rent ap~roprlatlonsfor tie purpose of
     paying 'seasonalsalaries may not be law-
     fully expended for traveling and other ex-
     penses incurred by the Department in the
     enfortenmnt of the Pink Boll~orm IZIW. H.B.
     MO. 322, Act6 516t Leg.; A.G. Opinion No.
     go6.

                                    Yours very truly,
 APPROVED                     ATTORNEY GEWWAL OF TEXAS
                                   &2X    @?s&&q~p
ZL    2L.u-d
 ATTORNEYGENBRAL              BY
                                     Bruce W. Bryant
 BWB:azun:mw                               Assistant